DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 60-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/13/22.
Applicant’s election without traverse of claims 1, 48-59 in the reply filed on 7/13/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 48-50, 52, 57 and 59 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Tauber (US 2004/0097860).
Tauber discloses a wrap for a lower limb of a horse (paragraph [0001]), the wrap comprising: a first layer disposed adjacent a skin surface of the horse including a first material having high moisture wicking properties (paragraphs [0011 – 0014], [0027]); a second layer disposed on an outer surface of the first layer including a second material having super-absorbent properties (since the material is a thermal absorbent, paragraphs [0011 – 0014], [0028]); and a third layer disposed on an outer surface of the second layer including a third material being a high tensile strength material (since high tensile strength is not defined in claim 1, paragraphs [0011 – 0014], [0029]), wherein: the first layer is configured to wick moisture (paragraphs [0011 – 0014], [0027]) to the second layer, the second layer is configured to expand (since materials expand on exposure to heat, paragraphs [0011 – 0014], [0028]), and the third layer is configured to restrict outward expansion of the second layer (since the materials of the third layer will at least somewhat restrict the expansion of the second layer via stretching in at least one direction and the term “restrict” is not defined in the claim, paragraphs [0011 – 0014], [0029]).
Tauber also discloses wherein the third layer provides compressive support to the lower limb of the horse to mitigate swelling (since the materials of the third layer will compress the wrap via stretching in at least one, paragraphs [0011 – 0014], [0029]), wherein the third layer provides shock or impact absorbing properties (since the third layer is a protective layer, paragraphs [0011 – 0014], [0029]), wherein the first material includes a natural or synthetic, woven or non-woven, material selected from the group consisting of a polymeric composite, a co-polymer with olefins, an ethylene/propylene copolymer, a linear low density polyethylene, a fiber material, a pleated natural fiber, a pleated synthetic fiber, a non-pleated natural fiber, a non-pleated synthetic fiber, a spun bound yarn, an elastic core spun yarn, a synthetic wool, a polyester, an S polyester, a polyester loop pile, a core spun fiber, a spun bound fiber, an elastic core spun yarn, a mono filament, a PET/PTT bi-component filament, and cotton (paragraphs [0011 – 0014], [0027]).
Tauber also discloses wherein the first material displays molecular wicking properties (since the first layer is a wicking layer, paragraph [0027]), wherein the third material includes one of nylon, polypropylene, polyolefin, polyester, Dyneema®, polyvinylchloride, or Kevlar® (paragraph [0029]), wherein one of the first layer and the second layer includes a sweat control and absorbing material selected from the group consisting of dimethylsulfoxide, nitrofurazone ointment, petroleum jelly, glycerin, glycerol, epsom salts, or mineral oil (paragraph [0036]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tauber (US 2004/0097860) in view of Agarwal et al. (US 2003/0124277).
Tauber does not disclose wherein the second material is a quilted fiber that includes a hydrogel super absorbent polymer material.
Agarwal discloses wherein the second material is a quilted fiber that includes a hydrogel super absorbent polymer material (paragraphs [0059], [0061], [0064], [0097 – 0101], Figs. 1A, 2A, 9) in a horse wrap (Pargarph [0052]) in order to provide improved heating or cooling (paragraph [0001]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the second material is a quilted fiber that includes a hydrogel super absorbent polymer material in Tauber in order to provide improved heating or cooling as taught or suggested by Agarwal.
Claim(s) 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tauber (US 2004/0097860) in view of Ainslie (US 2019/0307604).
Tauber does not disclose wherein the second material includes a tensioning material having a water absorbency of up to 40 times its weight and having up to 25 times its strength when wet.
Ainslie discloses wherein the second material includes a tensioning material having a water absorbency of up to 40 times its weight and having up to 25 times its strength when wet (since cross-linked polymers are disclosed) (Figs. 1, 2E, 2F, 13A, 13B, 13C, paragraphs [0024-0031], [0034], [0046], [0075], [0090], [0093-0097], [0129-0130], [0144-145], [0170]) in a horse wrap for the purpose of providing improved cooling (paragraphs [0012]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the second material includes a tensioning material having a water absorbency of up to 40 times its weight and having up to 25 times its strength when wet in Tauber in order to provide improved cooling as taught or suggested by Ainslie.
Claim(s) 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tauber (US 2004/0097860).
Tauber does not specifically disclose wherein the third material includes a breaking strength of between 2.2kN to about 8.9kKN.  However, discovering the workable or optimum range or value for a result effective variable is obvious and well within the skill of one of ordinary skill in the art (MPEP 2144.04).  It would have been obvious to one of ordinary skill in the art to have provided wherein the third material includes a breaking strength of between 2.2kN to about 8.9kKN in Tauber in order to provide improved protection for the wrap.
Allowable Subject Matter
Claims 51, 53, 55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose further comprising an ultra-hydrophobic coating including micro-cellulose particles applied to the first material, wherein the first material is a polyester material including a coating of micro-crystalline particles applied at a density of between 5% to 15%, and applied to a thickness of between 5 microns to 25 microns, having finish ratios of between 15% to 70%, to provide the polyester material with a wicking height of between 30-40 mm, or wherein the second material is a high cross-link density super absorbent polymer with spherical micro-particles in a range of between | um to 2 mm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
August 24, 2022